Citation Nr: 1003362	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  05-36 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1970 to March 1971.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from an April 2004 
rating decision of the Indianapolis, Indiana Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
10 percent rating for the Veteran's bilateral pes planus.  In 
a decision issued in June 2007, the Board upheld the RO's 
decision.  The Veteran appealed that decision to the Court.  
In September 2008, the Court issued an order that vacated the 
June 2007 Board decision and remanded the matter on appeal 
for readjudication consistent with the instructions outlined 
in the September 2008 Joint Motion to Remand (Joint Motion) 
by the parties

The appeal is REMANDED to the Indianapolis RO.  VA will 
notify the appellant if any action on his part is required.


REMAND

The Board's vacated June 2007 decision was based essentially 
on the findings on January 2004 VA examination (which the 
Board determined did not show more than moderate pes planus).  
The Joint Motion notes the Veteran's testimony at the hearing 
before the Board that he has pain on use of the feet, and 
that the January 2004 did not find the pain and swelling he 
normally would have because prior to the examination he had 
been "off of his feet for a considerable amount of time".  
The Joint Motion indicates that the Board failed to 
appropriately weigh the Veteran's lay testimony; furthermore, 
it suggested that the January 2004 VA examination was 
inadequate in addressing the requirements of 38 C.F.R. 
§ 4.40.   

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with excursion, strength, speed, 
coordination, and endurance.   Furthermore, the functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant (emphasis 
added).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

The current record provides insufficient basis for assessment 
whether the Veteran's complaints of pain on use are 
"supported by adequate pathology and evidenced by his 
visible behavior".  Consequently, a more detailed 
examination to assess his pes planus is necessary.  

Notably, "staged" ratings are appropriate in an increased 
rating claim where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet App 505 (2007).  Consequently, records of 
any treatment the Veteran received for his bilateral pes 
planus since December 2005/January 2006 (the dates of the 
most recent treatment records associated with the claims 
file) must be secured.

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to 
identify the provider(s) of any treatment 
or evaluation he has received for 
bilateral pes planus since December 2005, 
and to provide any releases necessary for 
VA to secure any private records of such 
treatment or evaluation.  The RO should 
obtain complete records of all such 
treatment and evaluation from all sources 
identified by the Veteran.  

2. 	The RO should then arrange for the 
Veteran to be examined by an orthopedist 
to determine the severity of his service-
connected bilateral pes planus.  The 
Veteran's claims file (to include this 
remand) and a copy of the 38 C.F.R. 
§ 4.71a, Code 5276 criteria must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  A complete medical history 
should be elicited, and any tests and 
studies deemed necessary to address the 
questions posed below should be completed.  
The testing should specifically include 
sufficient testing (e.g., re-examination 
after walking/standing) to assess the 
Veteran's complaints of pain on use.  
Based on examination and interview of the 
Veteran, and review of the claims file the 
examiner should prepare a report that 
responds to all of the following:  

(a) Please describe in detail all signs 
and symptoms of the Veteran's pes planus 
noted on objective examination.

(b) Please note the Veteran's complaints 
of pain and swelling on use (and daily 
pain at rest, sometimes doing nothing). 
See March 6, 2006 hearing testimony and 
the Veteran's statement dated March 3, 
2009.  Are such complaints (i.e., of pain, 
swelling) by the Veteran supported by 
adequate pathology/his visible behavior?  
Please note the specific findings that 
support the response to this question.  Is 
there any disuse atrophy, absence of 
normal callosity (evidencing little-used 
parts)?  Please note/discuss the degree of 
any weakness on use.

(c) Please discuss the impairment, if any, 
of the following functions with use:

(i) Normal excursion.

(ii) Strength.

(iii) Speed.

(iv) Coordination.

(v)  Endurance.

The examiner must explain the rationale 
for all opinions provided.  If the 
examiner is unable to render any opinion 
requested, it should be so stated for the 
record, along with an explanation of the 
reason why such opinion is not possible. 

3. 	The RO must ensure that the 
development requested above is completed 
in entirety.  Then the RO should re-
adjudicate the claim.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his attorney the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The purpose of this remand is to implement the mandates of 
the Court, as expressed in the Joint Motion.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

